Citation Nr: 0702653	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
left below the knee amputation (BKA).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1956 
to January 1957.  He had additional inactive duty for 
training from May 1955 to July 1956, and service in the 
Marine Corps Reserve between January 1957 and January 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in November 2006.  A transcript of the hearing has 
been made and is associated with the claims file

The veteran submitted statements may be inferred as claims to 
reopen the previously denied claim for service connection for 
hearing loss, and a claim for service connection for vertigo.  
In addition, he has claimed service connection for latex 
intolerance due to treatment received from VA for his left 
BKA.  These matters are referred to the RO for clarification 
and appropriate action.

The issue of service connection for PTSD addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 1985, the Board issued a decision denying 
entitlement to service connection for a left BKA.

2.  The evidence received since the Board's June 1985 
decision, which denied service connection for a left BKA, 
that was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1985 Board decision, which denied service 
connection for a left BKA, is final.  See 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been received since the 
Board's June 1985 decision, which denied service connection 
for a left BKA; the claim for service connection for a left 
BKA is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A claim for service connection for a left BKA was previously 
denied in a June 1985 Board decision.  In its decision, the 
Board noted that the veteran sustained an injury 
necessitating a BKA in a motor vehicle accident (MVA) on 
January 9, 1958.  The veteran argued that he was an active 
drilling reservist in the U.S. Marines at the time, and that 
he was traveling to drill on a Thursday under verbal orders 
at the time of the accident.  In support of his argument he 
submitted a lay statement, dated in May 1983, in which the 
author asserted that he was a member of the veteran's unit, 
and that they had a meeting scheduled on the day of the MVA.  
At his hearing, held in April 1985, the veteran testified 
that although the meetings were usually held in the evening, 
that he was going in early in the morning to make up for lost 
time.  

The Board initially notes that subsequent to the most recent 
supplemental statement of the case, dated in March 2006, 
evidence has been received, to include articles and 
photographs, and employment records.  Some evidence, received 
in December 2006, was submitted with a waiver of review by 
the agency of original jurisdiction. To the extent that some 
of this evidence appears to have been submitted prior to 
December 2006, and without a waiver of review, the Board 
finds that a remand is not required.  Specifically, none of 
this evidence is material to the basis for the Board's 
decision, as the Board has determined that the veteran was 
not in a duty status within the meaning of 38 C.F.R. § 3.6(e) 
at the time of the MVA on January 9, 1958.  Therefore, this 
evidence is not "pertinent" as defined at 38 C.F.R. 
§ 20.1304(c) (2006), and a remand for RO consideration is not 
required.  

The evidence of record at the time of the Board's June 1985 
decision included a newspaper article which indicated that 
the veteran's MVA took place at 6:30 a.m.  

In reaching its decision, the Board observed that records 
from the service department did not confirm that January 9, 
1958 was a drill date for the unit to which the veteran was 
assigned.  In this regard, the Board noted that in a letter 
dated in April 1980, the Director, Personnel Services 
Division of the U.S. Marine Corps., reported that a thorough 
search of available Marine Corps records failed to show that 
January 9, 1958 was a drill date for the veteran's unit, 
i.e., the 15th Rifle Company, U.S. Marine Corps Reserve, 
Marine Corps Reserve Training Command, at Seal Beach.  The 
Director further reported that the former Commanding Officer 
and Inspector-Instructor of the 15th Rifle Company had been 
contacted and provided negative results.

The Board held that, absent evidence showing that the veteran 
was traveling to, or participating in, a period of inactive 
duty for training at the time of the accident, basic 
eligibility for veteran's benefits could not be established, 
and that service connection could not, therefore, be granted. 

The June 1985 Board decision was final.  See 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
June 1985 decision is the last final disallowance of this 
claim.

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 3.156 (2006).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The veteran's claim to reopen was received at the RO in July 
2003.  For claims filed on and after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In the present case, evidence received since the June 1985 
rating decision includes additional service medical and 
personnel records, VA and private treatment records, the 
veteran's statements and testimony, and additional "buddy 
statements" from former unit members.  

The veteran's statements and testimony are essentially 
duplicative of the arguments made prior to the June 1985 
Board decision, and which were of record at the time of that 
decision.  They are thus not "new."  Similarly, copies of 
private medical records documenting treatment at the time of 
the 1958 injury and shortly thereafter, and copies of service 
medical records are not "new" in that these documents were 
of record at the time of the June 1985 Board decision.  Some 
of the service personnel records that were obtained or 
submitted by the veteran were already of record as well.  
These documents include December 1956 orders releasing the 
veteran from 6 months active duty for training and October 
1957 orders assigning the veteran to inactive training duty 
with the 15th Rifle Company, the May 1958 memorandum showing 
the veteran's transfer to Class III due to his MVA, the 
December 1958 memorandum showing that the veteran had been 
found physically unqualified for retention in the U.S. Marine 
Reserves, the veteran's record of service showing his units 
of assignment from May 1955 through January 1959, his reserve 
retirement credit report showing points earned through the 
year ending January 1959, and his discharge documents.  

In August 2004, the RO received the veteran's entire service 
personnel record.  Some of these documents are new, in that 
they were not of record at the time of the June 1985 Board 
decision.  These records include individual training records, 
the veteran's enlistment contracts, retirement point capture 
sheets for the individual years, and administrative documents 
showing referral of the records in the veteran's case to the 
Bureau of Medicine and Surgery, the veteran's transfer to 
Class III and eventual discharge for medical reasons.

The veteran has also submitted additional statements and 
transcripts of electronic mail, in which the authors assert 
that they are former unit members, or a spouse of a former 
unit member.  Some of these statements assert that at some 
point in time the unit did drill on Thursday evenings.  
However, none of these individuals state specifically that 
January 9, 1958, was a scheduled drill date.  One individual 
stated that a review of his files showed that all the 
paperwork he had from his reserve service was dated on a 
Thursday.  

Although the submitted service personnel records were not 
present in the claims files at the time of the June 1985 
Board decision, they are not material in that they present no 
evidence that the veteran was in a duty status within the 
meaning of 38 C.F.R. § 3.6(e) at the time of the MVA on 
January 9, 1958.  These records corroborate records and 
findings that were made at the time of the June 1985 Board 
decision, i.e., that the veteran was in an active drilling 
status, assigned to the 15th Rifle Company, and that he was 
ultimately discharged due to being found medically unfit for 
continued service.  However, these records do not speak to 
the essential question at issue here: whether or not the 
veteran in a travel status such that he may be found to be on 
inactive duty status within the meaning of 38 C.F.R. § 3.6(e) 
at the time of the MVA on January 9, 1958.  None of these 
records show that January 9, 1958 was a scheduled drill day 
for the veteran, or confirm his assertion that he was given 
verbal orders to report that day.  

The Board finds that this evidence is not material.  With 
regard to the buddy statements, only service department 
records can establish if and when a person was serving on 
active duty, active duty for training, or inactive duty 
training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§ 3.203 (limiting the type of evidence accepted to verify 
service dates).  Given the foregoing, absent verification 
from the service department that January 9, 1958 was a drill 
date for the veteran's unit, such that he may be found to 
have been on inactive duty at the time of the MVA on January 
9, 1958 within the meaning of 38 C.F.R. § 3.6(e), the 
submitted service personnel records and buddy statements are 
not material.  Specifically, this evidence is insufficient to 
establish that the veteran was on travel to a period of 
inactive duty for training such that he may be found to have 
been on inactive duty status under 38 C.F.R. § 3.6(e) at the 
time of the injury that resulted in his left BKA.  The Board 
therefore finds that the submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is therefore not reopened.

The veteran has asserted and testified that he believes he 
was in a duty status at the time of the MVA, and that he was 
responding to a verbal order to report.  The veteran and the 
RO both have made numerous attempts to obtain further 
documentation from the National Personnel Records Center 
(NPRS), and the service department, to no avail.  In 
addition, the veteran has attempted to have his duty status 
changed with the Board of Corrections for Naval Records 
(BCNR).  Nonetheless, and as explained above, barring a 
different finding by the service department or BCNR, the 
Board is constrained by the service department's decision as 
to the veteran's duty status at the time of his MVA on 
January 9, 1958.  See Duro, supra.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  VCAA

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in August 2003.  The 
notice informed the veteran of the type of evidence needed to 
reopen his previously denied claim, i.e., what constituted 
"new and material" evidence, and the specific evidence that 
was needed in his particular case, i.e., evidence that he was 
traveling to a period of authorized inactive duty at the time 
of the accident on January 9, 1958.  Subsequent additional 
notice was provided in April 2006.  These letters advised 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  

The August 2003 VCAA letter was mailed to the appellant prior 
to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim) 
have been constructively met.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was provided sufficient notice in 
March 2006.  In addition, and in any event, no further notice 
is needed as to any disability rating or effective date 
matters.  Since the claim has been denied, any question as to 
the disability rating or the appropriate effective date to be 
assigned is rendered moot.  VA is not required, therefore, to 
provide this notice.  Id.  

Moreover, the Board observes that the VCAA letters, the 
statement of the case, and the supplemental statement of the 
case, sufficiently describe the specific new and material 
evidence required to reopen the previously denied claim, such 
that the requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) have been met.  See also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical and personnel records, VA and non-
VA treatment records, and service department records.  In 
addition, the issue on appeal involves whether new and 
material evidence has been presented to show that the veteran 
was in a duty status at the time of injury within the meaning 
of 38 C.F.R. § 3.6(e).  According a VA examination is not 
necessary.  See 38 C.F.R. § 3.159(c)(4)(iii) (2006).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been received, the claim 
to reopen the previously denied claim for service connection 
for a left BKA is denied.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
The veteran asserts that he was attacked and abused during 
basic training.  Service connection is currently in effect 
for a perforated left eardrum, traumatic, with otitis media.  
The veteran has testified and stated that his ear trauma was 
due to an assault by a drill instructor, or by another 
servicemember under the drill instructor's orders (this point 
is unclear), and that this incident and the events 
surrounding it have led to such symptoms as nightmares.

The veteran's service medical records show that in September 
1956, he reported a history of being struck in the left ear 
with the fist of a fellow recruit.  

VA treatment records show that the veteran has participated 
in a clinical PTSD treatment program, and that at least on 
one occasion he discussed  "being bullied, physically, 
verbally, and emotionally abused" in boot camp, to include 
having his ear drum broken.  These records show he veteran 
has been diagnosed variously with PTSD, PTSD symptoms, rule-
out PTSD, and provisional PTSD.  He has also been diagnosed 
with a number of psychiatric conditions other than PTSD.  

The Board notes that, as discussed in Part I of this 
decision, the veteran sustained a post-active duty stressor 
in 1958, specifically, a left BKA.  Service connection is not 
in effect for this injury, and to the extent that it may have 
caused PTSD, it is not a valid stressor.  See generally VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21-
1MR"), Part III,iv.4.H.31.b.  On remand, following the 
development outlined below, the veteran should be scheduled 
for an examination. If PTSD is found, the examiner should 
comment on the post-service stressor, as well as the presence 
or absence of other traumatic events and their relevance to 
the current symptoms.

For claims based on allegations of personal assault, and 
where the military record does not contain documentation that 
a personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  See generally 
M21-1MR, Part III.iv.4.H.30.a.  Behavior changes that 
occurred at the time of the incident might indicate the 
occurrence of an in-service stressor, and in personal assault 
claims, "secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  Id.; 
see also 38 C.F.R. § 3.034(f)(3).  The changes in the 
veteran's observed behavior must have been witnessed "around 
the time" of the claimed incident.  Id.

The veteran's service medical records are sufficient to 
establish the occurrence of a blow to the head during boot 
camp, and this stressor is therefore conceded.  With regard 
to any other reported stressors that may be described, once 
the veteran is afforded notice as discussed in the previous 
paragraph, if any of the claimed stressors, other than a blow 
to the left ear, are appropriately described such that an 
attempt at verification is warranted with the Marine Corp 
University Archives, the RO should attempt to verify such 
stressors.  See M21-1MR, Part IV.ii.1.D.14, and 15.  

After review of the record, and regardless of whether any 
stressors are verified other than a blow to the left ear, the 
Board finds that it is necessary to afford the veteran a VA 
examination to determine the nature, extent, and etiology of 
any and all psychiatric pathology, to include review of the 
claims files, including any and all records newly obtained by 
this remand.  See 38 C.F.R. § 3.159(c)(4) (2006).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The veteran should be notified of the 
evidence of changes of behavior which may 
indicate the occurrence of his claimed 
stressor involving personal assault.

2.  Following the development described 
in the first paragraph of this Remand, 
conduct any and all development deemed 
appropriate to develop the case in 
accordance with M21-1MR, Part IV.ii.1.D. 
15.  

3.  After completion of  the development 
described in the first and second 
paragraphs of this Remand, make 
arrangements for the veteran to be 
afforded an examination to determine 
whether he has PTSD, under the criteria 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th Ed., 1994 (DSM-IV)).  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner(s) 
for review.  A summary of the verified 
stressor(s), as well as all evidence 
pertaining to changes in behavior at the 
time of the claimed stressor(s) should be 
provided to the examiner.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused by an in-service 
stressor.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner 
for review.  The examiner should be 
notified that the veteran has a history 
of a stressor after separation from 
service, specifically, a history of a 
January 1958 motor vehicle accident 
resulting in a left below-the-knee 
amputation, and that this incident may 
not serve as an valid inservice stressor.  
The examiner should comment on this, as 
well as the presence or absence of other 
traumatic events and their relevance to 
the current symptoms.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


